UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7886


JOHNNY R. HUFF,

                  Plaintiff - Appellant,

             v.

ATTORNEY GENERAL OF VIRGINIA; COMMONWEALTH OF           VIRGINIA;
VIRGINIA PAROLE BOARD CHAIRMAN; TIM KAINE, Gov.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:07-cv-00744-MHL)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnny R. Huff, Appellant Pro Se. Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny      R.    Huff     appeals    the   district      court’s       order

dismissing     Huff’s    42        U.S.C.   § 1983   (2000)     action.       We    have

reviewed the record and find no reversible error.                       Accordingly,

we affirm for the reasons stated by the district court.                       Huff v.

Attorney    General,         No.    3:07-cv-00744-MHL         (E.D.   Va.    Aug.    26,

2008).     We dispense with oral argument because the facts and

legal    contentions     are        adequately    presented      in   the    materials

before   the   court     and       argument     would   not    aid    the   decisional

process.

                                                                              AFFIRMED




                                            2